Holmes, J.,
concurring in part and dissenting in part. We should remember in deciding all the issues involved in this case that there are a number of points of individual rights as well as a court’s discretionary jurisdiction to be considered. I am in agreement with the majority that there is no specific statutory authority that would permit grandparents to be made a party to an adoption proceeding involving their grandchild. Also, I am in agreement that there is no statute which mandates the trial court to take any pleadings or memoranda of grandparents under consideration in order to consider their requests for visitation rights sought to be included within any adoption order. I agree in essence, then, that grandparents have no statutory rights in an adoption proceeding.
However, I am not convinced, as the majority of my colleagues apparently are, that the trial court, while considering the best interests of the child, has *331no discretionary jurisdiction to review the familial input of the grandparents of the subject child or children, and to determine that the best interests of the children would be best served by continued association, to some degree, with their grandparents.
In light of the multifarious benefits which a child may derive from a healthy relationship with a grandparent, it would contravene the general policy of the adoption and visitation laws — that the best interests of the child must remain paramount — for this court to hold that, in all cases, adoption automatically terminates preexisting grandparent visitation rights. Upon examining the facts of the particular case, the trial judge may discover that the adoptive parents have no living parents, and that termination of visitation will permanently deprive the child of any grandparental influence. In such a case, the judge may decide that termination of visitation is not in the child’s best interests. Similarly, the judge may discover that the grandparents have a preexisting relationship with the grandchild which has spanned several years and serves as a source of stability in the child’s life. In such a case, the judge may decide that it is in the child’s best interests to preserve the relationship.
I believe it to be a fair conclusion that the trial court, in the overall best interests of the subject child or children sought to be adopted, may review the desirability of continuing the relationship of the children and their grandparents. It is my thought that the trial court should have the jurisdiction, after such favorable consideration, to order that the grandparents have the right of continued association and, accordingly, order visitation for the grandparents within the adoption order.